Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hall on 3/15/2021.
The application has been amended as follows: 
–Claim 1 -- A scroll device comprising:
a fixed scroll comprising a first side opposite a second side, the first side comprising a first involute and the second side comprising a plurality of cooling fins;
an orbiting scroll comprising a second involute, the orbiting scroll mounted to the fixed scroll via a mechanical coupling and configured to orbit relative to the fixed scroll on the mechanical coupling;
at least two retaining screws positioned to secure a single bearing of the mechanical coupling in a first bearing bore of one of the fixed scroll and the orbiting scroll, and at least two additional retaining screws positioned to secure a plurality of bearings of the mechanical coupling in a second bearing bore of another of the fixed scroll and the orbiting scroll;
	a motor operably connected to the orbiting scroll; and
	a cooling fan mounted to bosses extending from the second side of the fixed scroll with a plurality of fasteners.
the single bearing the plurality of bearingssingle bearing and the plurality of bearings.
--Claim 4 --  (Canceled) 
--Claim 13 -- A semi-hermetic scroll device comprising:
	a fixed scroll comprising a first involute;
	an orbiting scroll comprising a second involute, the orbiting scroll mounted to the fixed scroll via a mechanical coupling and configured to orbit relative to the fixed scroll on the mechanical coupling, wherein the mechanical coupling comprises three idler shaft assemblies, each idler shaft assembly comprising:
	no more than one bearing secured within a bearing bore of the orbiting scroll by at least two retaining screws;
	a plurality of bearings secured within a bearing bore of the fixed scroll by at least two additional retaining screws; and
	an eccentric shaft secured to the plurality of bearings and the one bearing;
	a motor operably connected to the orbiting scroll, the motor comprising a stator and a rotor; and

--Claim 19 – (Canceled) 
Allowable Subject Matter
Claims 1-3, 5-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll device comprising: a mechanical coupling and configured to orbit relative to the fixed scroll on the mechanical coupling; at least two retaining screws positioned to secure a single bearing of the mechanical coupling in a first bearing bore of one of the fixed scroll and the orbiting scroll, and at least two additional retaining screws positioned to secure a plurality of bearings of the mechanical coupling in a second bearing bore of another of the fixed scroll and the orbiting scroll " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 13:  Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
, wherein the mechanical coupling comprises three idler shaft assemblies, each idler shaft assembly comprising: bearing secured within a bearing bore of the orbiting scroll by at least two retaining screws; a plurality of bearings secured within a bearing bore of the fixed scroll by at least two additional retaining screws; and an eccentric shaft secured to the plurality of bearings and the one bearing " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Claim 20 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a scroll device comprising: a plurality of idler shaft assemblies, each idler shaft assembly comprising: at least one first bearing secured within one of the plurality of first bearing bores by at least two retaining screws; at least one second bearing secured within one of the plurality of second bearing bores by at least two additional retaining screws;" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2004/0241030 to Matsushima and US Patent Publication 2017/0067469 to Malvasi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/15/2021